DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election without traverse of Group II (drawn to a method of preparation of a polypeptide) in the Response filed on May 10, 2022 is acknowledged.

	Claims 16-22 have been canceled.

	Claims 1-15 are pending.

	Claims 1-11 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 12-15 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
4.	Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

The scope of the claims encompasses a method of preparation of a polypeptide containing at least one Fc region, said polypeptide having a higher anti-inflammatory activity and lower cytotoxicity than an unpurified antibody, said method comprising providing an unpurified source of polypeptide containing at least one Fc region comprising a plurality of the polypeptide containing at least of one Fc region lacing sialic acid, and increasing the ratio of the plurality of the polypeptides having sialic acid. Dependent claim 13 encompasses a human unpurified IgG antibody. Dependent claim 14 recites that the unpurified source of polypeptide is provided from expressing a vector containing a nucleic acid that is translated into an IgG antibody. Dependent claim 15 further limits the expression systems to be that of capable of N-linked glycosylation selected from the group consisting of fungal, plant, vertebrate and invertebrate expression systems and combination thereof.

	The specification discloses that anti-platelet antibody 6A6 from 293 host cells enriched by Sambucus nigra lectin affinity chromatography for sialic acid shows reduced binding affinity to activating FcγRs, thereby reduce cytotoxicity mediated through the activating FcγRs in vivo (e.g. see pages 28-29 in the instant specification).  The specification further discloses de-sialylation of IVIG decreases the anti-inflammatory effect of IVIG in mouse arthritis model (e.g. see Examples 2 and 3 in pages 30-32 of the instant specification).

However, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

	The claims do not recite any active method steps required to increase the ratio of Fc having sialic acid over the Fc lacking sialic acid that is required for higher anti-inflammatory activity and lower cytotoxicity than unpurified antibody.  In addition, the claims are not limited to the type of Fc, the structure of sialic acid, and the host expression systems capable of N-linked glycosylation. There is insufficient direction and guidance in the specification as-filed as to how the skilled artisan would practice the claimed method of preparation of a polypeptide containing at lest one Fc region having higher anti-inflammatory activity and lower cytotoxicity by increasing the sialic acid. 

The specification only discloses IgG antibody such as anti-platelet antibody and IVIG with N-glycosylation containing sialic acid attached to the position of N297 in the Fc region enriched for apha-2,6, sialic acid. Neither of the anti-platelet antibody nor IVIG was disclosed as able to have lower cytotoxicity and only IVIG was shown to be effective in treating K/BxN serum induced arthritis. The specification discloses enrichment of sialic acid containing anti-platelet antibody or IVIG by Sambucus nigra lectin affinity chromatography (e.g. see pages 28 and 32 of the specification as-filed).  However, Guhr et al. (PLoS One, 2011, 6;6:e21246, pages 1-8) teaches that Sambucus nigra agglutinin (SNA) lectin fractionation is not a suitable method to enrich IVIG specific for Fc-sialylated IgG since the method predominantly enriched for Fav-sialylated IgG (e.g. see last 2nd paragraph in right col. in page 5).  

Further, Raymond et al. (INTECH, 2012, Chapter 17, pages 397-418) teach the benefit of IgG sialylation on in vivo properties of IgGs are still to be understood (e.g. see page 399); and the expression of a recombinant ST6Gal-I is necessary to achieve the production of alpha-2, 6 sialylated IgGs in CHO cells.  

	Given the broad scope of a method of preparation polypeptide containing at least one Fc that reads on any Fc (not limited to IgG Fc), the missing method steps of increasing the polypeptides containing at least one Fc region having sialic acid, and the breath of host expression systems capable of N-linked glycosylation, and the unpredictability regarding IVIG enrichment of sialic acid, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.
5.	Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The breath of the claims encompasses a method of preparation of a polypeptide containing at least one Fc region, said polypeptide having a higher anti-inflammatory activity and lower cytotoxicity than an unpurified antibody, said method comprising providing an unpurified source of polypeptide containing at least one Fc region comprising a plurality of the polypeptide containing at least of one Fc region lacing sialic acid, and increasing the ratio of the plurality of the polypeptides having sialic acid. Dependent claim 13 encompasses a human unpurified IgG antibody. Dependent claim 14 recites that the unpurified source of polypeptide is provided from expressing a vector containing a nucleic acid that is translated into an IgG antibody. Dependent claim 15 further limits the expression systems to be that of capable of N-linked glycosylation selected from the group consisting of fungal, plant, vertebrate and invertebrate expression systems and combination thereof.

	The specification discloses that anti-platelet antibody 6A6 from 293 host cells enriched by Sambucus nigra lectin affinity chromatography for sialic acid shows reduced binding affinity to activating FcγRs, thereby reduce cytotoxicity mediated through the activating FcγRs in vivo (e.g. see pages 28-29 in the instant specification).  The specification further discloses de-sialylation of IVIG decreases the anti-inflammatory effect of IVIG in mouse arthritis model (e.g. see Examples 2 and 3 in pages 30-32 of the instant specification).

	However, there is insufficient written description in the specification as-filed of the claimed a method of preparation of a polypeptide containing at least one Fc region, said polypeptide having a higher anti-inflammatory activity and lower cytotoxicity than an unpurified antibody, said method comprising providing an unpurified source of polypeptide containing at least one Fc region comprising a plurality of the polypeptide containing at least of one Fc region lacing sialic acid, and increasing the ratio of the plurality of the polypeptides having sialic acid. Dependent claim 13 encompasses a human unpurified IgG antibody. Dependent claim 14 recites that the unpurified source of polypeptide is provided from expressing a vector containing a nucleic acid that is translated into an IgG antibody. Dependent claim 15 further limits the expression systems to be that of capable of N-linked glycosylation selected from the group consisting of fungal, plant, vertebrate and invertebrate expression systems and combination thereof.

   	The claims recite a genus of polypeptide containing at least one Fc region, sialic acid, modified host expression systems capable of N-linked glycosylation.  Thus, the scope of the claims includes numerous structural variants (Fc of unspecified subtype, generic sialic acid, and any or all modified expression system without reciting the specific modification) and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification only discloses IgG such as anti-platelet antibody and IVIG with enriched apha-2,6, sialic acid on the N-glycans in the Fc region, neither of which was disclosed as able to mediate antibody dependent cell cytotoxicity and only IVIG was shown to be effective in treating K/BxN serum induced arthritis.  For example, Raymond et al. (INTECH, 2012, Chapter 17, pages 397-418) teach the benefit of IgG sialylation on in vivo properties of IgGs are still to be understood (e.g. see page 399); and the expression of a recombinant ST6Gal-I is necessary to achieve the production of alpha-2, 6 sialylated IgGs in CHO cells.  

    	The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function of higher anti-inflammatory activity and a lower cytotoxicity and the structure of polypeptide comprising at least one Fc, the sialic acid, modified host expression systems capable of N-linked glycosylation, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the polypeptide broadly encompassed by the claimed invention.


 	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property.

     	It does not appear based upon the limited disclosure of IVIG with enriched alpha-2,6 sialic acid on N-glycan of the IgG Fc region showing decreased inflammation in mouse arthritis model alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the polypeptide containing at least one Fc region.

    	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

    	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the protein and host cell, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

       	Therefore, there is insufficient written description for genera of the polypeptide comprising at least one Fc region with increased sialic acid expressed in a host cell broadly encompassed by the claimed invention, other than IVIG structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claims 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jassal et al. (Biochemical and Biophysical Research Communications. 2001, 286:243-249).

Jassal et al. teach a method of producing the recombinant monoclonal chimeric IgG3 antibody by expressing DNA encoding the antibody in a CHO-K1 transfected with a DNA sequence encoding a recombinant rat α2,6-sialytransferase (e.g. see Abstract in page 243). Jassal et al. further teach that the resulting IgG-Fc N-linked glycans have 30.1% higher α2,6 linked sialic acid relative to the unmodified sauce of IgG3 wild type which contains IgG3 without sialic acid; this indicates that the CHO-K1 host cell has donor sialic acid for adding alpha-2,6-linked N-acetylnuraminic acid on N-glycans of the Fc region of the IgG antibody (e.g. see Table 2 in page 247). Furthermore, Jassal et al. teach method of purification of the recombinant antibody using affinity chromatography and eluting the antibody in a pharmaceutical composition. (e.g. see Production and purification of anti-NIP IgG3 antibodies in page 244). Since the prior art antibody has the same structure of the claimed polypeptide comprising an Fc region with a higher α2,6 linked sialic acid content in the N-linked glycans of the Fc region, the prior art product would inherently exhibit the same functions (e.g. increased anti-inflammatory activity and a lower cytotoxicity than unpurified antibody) as recited in the claims. 

As such, the reference teachings anticipate the instant invention.

9.	No claim is allowed.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.govpatents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-46 of copending USSN 17/121,622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same method of preparation of a polypeptide containing at an Fc region having increased sialic acid content. The species of recombinant IgG antibody and apha-(2,6) sialic acid recited in the reference application would anticipate the instant invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US 10,167,332 (the ‘332 Patent) in view of Raju et al. (US 2007/0041979, reference on IDS).
Given the CON relationships between the instant application and the parent USSN 12/294,883;  and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340 (Fed. Cir. 2009) and Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008) which indicated that the prohibition under 35 U.S.C. 121 does not apply to claims in a pending case which are directed to a non-elected invention of an application and the case is not a divisional of the application, the following obviousness-type double patenting rejections are set forth. 
The instant claims are drawn to a method of preparation of a polypeptide containing at least one Fc region, said polypeptide having a higher anti-inflammatory activity and lower cytotoxicity than an unpurified antibody, said method comprising providing an unpurified source of polypeptide containing at least one Fc region comprising a plurality of the polypeptide containing at least of one Fc region lacing sialic acid, and increasing the ratio of the plurality of the polypeptides having sialic acid. Dependent claim 13 encompasses a human unpurified IgG antibody.

	The claims in the ‘332 Patent are drawn to a modified IVIG prepared from an unmodified IVIG composition having higher content of alpha 2,6 sialic acid in the N-linked glycan.

The claims in the ‘332 Patent differ from the instant invention by not claiming a method of producing IVIG with increased sialic acid content.
Raju et al. teach several following approaches of enrichment of sialic acid content in the Fc-containing proteins (e.g. in pages 4-5):

a) passing over a column containing immobolized lectin that has differential affinity for sailylated and asialylated oligosaccharides attached to the N-glycan of the Fc region, and

b) enzymatic modification of the Fc-containing protein including in vitro synthesize of α-2,6 sialyltransferase using activated sugar substrate including CMP-sialic acid (e.g. see paragraphs [0042]-[0047] in pages 4-5).

	Raju et al teach examples of methods of modifying preparations of Fc-containing proteins including monoclonal antibody, chimeric antibody or humanized antibody,  by in vitro enzymatic treatment with an α-2,6 sialytransferase to increase the content of N- linked biantennary oligosaccharides comprising a terminal sialic acid connected to a galactose moiety through a o~2,6 linkage in the preparation as compared to the untreated preparation (see entire document, e.g., pages 1-4 and 6). Raju et al also teach that Fc-containing proteins include monoclonal human IgG antibodies, human IgG Fc fragments and proteins comprising a human native sequence IgG1 or IgG4 Fc region and that the terminal sialic acids can comprise at least one N-acetylneuraminic acid (NeuAc) moiety (see e.g., pages 1-4 and 7-9).  

	It would thus be obvious to one of skill in the art at the time the invention was filed to produce the IVIG with enhanced sialic acid recited in the claims of the ‘332 Patent by providing the unpurified IVIG to pass over a lectin column or by treating with α-2,6 sialyltransferasen as taught by Raju et al. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Raju et al. teach methods of increasing α-2,6 sialic acid on the N-glycan of the IgG Fc region of anti-TNF antibody and functional assays to determine the ADCC activity for human treatment, wherein the sialic acid enriched protein is resistant to protease degradation. As such, the claims in the ‘332 Patent would render the instant claims obvious.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        05